DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 and 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaram et al. US 20160090992.
Regarding claim 1, Jayaram discloses:
An impeller (Fig 4: 200) used for pumping fluid, the impeller comprising: 
at least one transition region (Flow passage going through 200) for receiving fluid from an axial flow path (Par 48: Fluid is lifted through pump); 
a plurality of vanes (Vanes extending from bas of 200 to 725) rotational about a central axis (Axis that goes through center of pump) and configured to radially diffuse fluid from the axial flow path (200 diffuses fluid to 410); 
wherein the at least one transition region and the plurality of vanes have a high pressure flow path and a low pressure flow path (Fig 4-6A; Par 6: Pressure is raised when lifted. Therfore, the high pressure path is above the impeller 200 and the low pressure is below the impeller 200); and 
at least one discharge flow path (Path of 410 that is after the impeller 200 (above the impeller)) in fluid communication with a section of the low pressure flow path of at least one of the at least one transition region and at least one vane of the plurality of vanes (Section upwards of the impeller communicates with the flow passage of 200 and the 410 passage before that).
Regarding claim 2, Jayaram discloses:
wherein the discharge flow path comprises a bore (Fig 4-5: 215) at least one of formed and created in a shroud (725) of the impeller.
Regarding claim 3, Jayaram discloses:
wherein the fluid communication path is created to reduce at least one of a gas pocket (Par 50) and an up thrust (Par 40).
Regarding claim 4, Jayaram discloses:
wherein the impeller is rotational about a central axis (Fig 4; Par 41: Axis of 200) within a stationary diffuser (410) and the impeller and the stationary diffuser comprise an internal diameter between the plurality of vanes (Vanes have a diameter) and an internal wall of the stationary diffuser (Wall of 400 and 410).
Regarding claim 5, Jayaram discloses:
wherein fluid segregates into a liquid and gas in response to a rotational force applied to the impeller and a discharge liquid exiting the plurality of vanes is fluidly coupled with the discharge flow path (Par 41: Gas and solids are suspended in the fluid; Fig 5: 280 regulates the down thrust force).
Regarding claim 6, Jayaram discloses:
wherein the transition region comprises at least one of an axial region of the impeller and a radial region of the impeller (Fig 4: Impeller 200 extends axial and extends radial).
Regarding claim 7, Jayaram discloses:
wherein the plurality of vanes extend radially along a shroud of the impeller (Fig 4: Vanes of 220 extend from 725 from 710).

Regarding claim 8, Jayaram discloses:
A centrifugal pump (Par 41: Pump) used for pumping fluid, the centrifugal pump comprising 
a plurality of impellers (Fig 4: 200), the impellers having: 
at least one transition region (Flow passage going through 200) for receiving fluid from an axial flow path (Par 48: Fluid is lifted through pump); 
a plurality of vanes (Vanes extending from bas of 200 to 725) rotational about a central axis (Axis that goes through center of pump) and configured to radially diffuse fluid from the axial flow path (200 diffuses fluid to 410); 
wherein the at least one transition region and the plurality of vanes have a high pressure flow path and a low pressure flow path (Fig 4-6A; Par 6: Pressure is raised when lifted. Therfore, the high pressure path is above the impeller 200 and the low pressure is below the impeller 200); and 
at least one discharge flow path (Path of 410 that is after the impeller 200 (above the impeller)) in fluid communication with a section of the low pressure flow path of at least one of the at least one transition region and at least one vane of the plurality of vanes (Section upwards of the impeller communicates with the flow passage of 200 and the 410 passage before that).
Regarding claim 9, Jayaram discloses:
wherein the discharge flow path comprises a bore (Fig 4-5: 215) at least one of formed and created in a shroud (725) of the impeller.
Regarding claim 10, Jayaram discloses:
wherein the fluid communication path is created to reduce at least one of a gas pocket (Par 50) and an up thrust (Par 40).
Regarding claim 11, Jayaram discloses:
wherein the impeller is rotational about a central axis (Fig 4; Par 41: Axis of 200) within a stationary diffuser (410) and the impeller and the stationary diffuser comprise an internal diameter between the plurality of vanes and an internal wall of the stationary diffuser (Wall of 400 and 410).
Regarding claim 12, Jayaram discloses:
wherein fluid segregates into a liquid and gas in response to a rotational force applied to the impeller and a discharge liquid exiting the plurality of vanes is fluidly coupled with the discharge flow path (Par 41: Gas and solids are suspended in the fluid; Fig 5: 280 regulates the down thrust force).
Regarding claim 13, Jayaram discloses:
wherein the transition region comprises at least one of an axial region of the impeller and a radial region of the impeller (Fig 4: Impeller 200 extends axial and extends radial).
Regarding claim 14, Jayaram discloses:
wherein the plurality of vanes extend radially along a shroud of the impeller (Fig 4: Vanes of 220 extend from 725 from 710).

Regarding claim 15, Jayaram discloses A method for pumping fluid, the method comprising: 
pumping fluid through a centrifugal pump using rotational force (Par 41) applied to a plurality of impellers (Fig 4: 200),
 wherein the rotational force causes the fluid to segregate into a high pressure flow path comprising a liquid and a low pressure flow path comprising a gas  (Fig 4-6A; Par 6: Pressure is raised when lifted. Therfore, the ; 
reducing at least one of a gas pocket and up thrust (Par 41: Gas and solids are suspended in the fluid; Fig 5: 280 regulates the down thrust force) by discharging a portion of the liquid through a gap (Gap between 725 and 410)  between the at least one impeller (200) and a stationary diffuser (410); and 
fluidly coupling the liquid into the low pressure flow path (Fig 5: 500).
Regarding claim 16, Jayaram discloses:
wherein at least one impeller (Fig 4: 200) comprises: 
at least one transition region (Flow passage going through 200) for receiving fluid from an axial flow path (Par 48: Fluid is lifted through pump); 
a plurality of vanes (Vanes extending from bas of 200 to 725) rotational about a central axis (Axis that goes through center of pump) and configured to radially diffuse fluid from the axial flow path (200 diffuses fluid to 410); 
wherein the at least one transition region and the plurality of vanes have a high pressure flow path and a low pressure flow path (Fig 4-6A; Par 6: Pressure is raised when lifted. Therfore, the high pressure path is above the impeller 200 and the low pressure is below the impeller 200); and 
at least one discharge flow path (Path of 410 that is after the impeller 200 (above the impeller)) in fluid communication with a section of the low pressure flow path of at least one of the at least one transition region and at least one vane of the plurality of vanes (Section upwards of the impeller communicates with the flow passage of 200 and the 410 passage before that).
Regarding claim 17, Jayaram discloses:
wherein the discharge flow path comprises wherein the fluid communication path is created to reduce at least one of a gas pocket (Par 50) and an up thrust (Par 40).
Regarding claim 18, Jayaram discloses:
wherein the impeller is rotational about a central axis (Fig 4; Par 41: Axis of 200) within a stationary diffuser (410) and the impeller and the stationary diffuser comprise an internal diameter between the plurality of vanes (Vanes have a diameter) and an internal wall of the stationary diffuser (Wall of 400 and 410).
Regarding claim 19, Jayaram discloses:
wherein the transition region comprises at least one of an axial region of the impeller and a radial region of the impeller (Fig 4: Impeller 200 extends axial and extends radial).
Regarding claim 20, Jayaram discloses:
wherein the plurality of vanes extend radially along a shroud of the impeller (Fig 4: Vanes of 220 extend from 725 from 710).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gahlot et al. US 20140178190 discloses a very similar structure as the present application..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3745       

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747